NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0290n.06
                                                                                              FILED
                                             No. 09-4523                                 May 03, 2011
                           UNITED STATES COURT OF APPEALS                          LEONARD GREEN, Clerk
                                FOR THE SIXTH CIRCUIT


RON GEHRLEIN,                                              )
                                                           )         ON APPEAL FROM THE
        Plaintiff-Appellant,                               )         UNITED STATES DISTRICT
                                                           )         COURT FOR THE
v.                                                         )         NORTHERN DISTRICT OF
                                                           )         OHIO
HORIZON SCIENCE ACADEMY -                                  )
DENNISON MIDDLE SCHOOL, INC.                               )
                                                           )                  OPINION
        Defendant-Appellee.                                )




BEFORE: NORRIS, COLE, and KETHLEDGE, Circuit Judges.

        PER CURIAM. Plaintiff Ron Gehrlein appeals from the magistrate’s award of summary

judgment to defendant Horizon Science Academy - Denison Middle School, Inc. In 2008, plaintiff

sued Horizon alleging discrimination under the Age Discrimination in Employment Act of 1967, 29

U.S.C. § 621, et seq; and state law claims for intentional infliction of emotional distress and punitive

damages. The parties consented to have the case heard by a magistrate judge, who granted summary

judgment for the defendant on all issues.

        Having had the benefit of oral argument and having carefully considered the record on

appeal, the briefs of the parties, and the applicable law, we are not persuaded that the magistrate

judge erred in granting summary judgment to the defendant.
No. 09-4523
Gehrlein v. Horizon Science Academy

       Because the reasoning which supports judgment for defendant has been articulated by the

magistrate judge, the issuance of a detailed written opinion by this court serves no useful purpose.

Accordingly, the judgment of the district court is affirmed upon the reasoning employed by the

magistrate judge in his Opinion and Order filed on November 16, 2009.




                                                -2-